Exhibit 1 Joint Filing Agreement We, the signatories of the statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. Dated: April 17, 2009 CCIF Petrol Limited By: /s/Li Zhenzhi Name:Li Zhenzhi Title: Director China Century Investment Fund Limited By China Renaissance Capital Investment Inc., its sole director By: /s/Li Zhenzhi Name:Li Zhenzhi Title:Director China Renaissance Capital Investment Inc. By: /s/Li Zhenzhi Name:Li Zhenzhi Title:Director
